Citation Nr: 0020065	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1942 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran is in receipt of nonservice-connected pension 
benefits based on consideration of a meningioma with seizure 
disorder, evaluated as 60 percent disabling; a right knee 
fracture with full cast, evaluated as 30 percent disabling; 
pseudodementia secondary to depression, evaluated as 30 
percent disabling; active rheumatoid arthritis, evaluated as 
20 percent disabling; and, benign prostatic hypertrophy, 
evaluated as zero percent disabling.  His combined evaluation 
is 90 percent.

2.  The veteran requires the regular assistance of another 
person to attend to the needs of daily living.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance have been met.  
38 U.S.C.A. § 1502(b) (c), 5107 (West 1991); 38 C.F.R. §§ 
3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

Veterans entitled to nonservice-connected disability pension 
may be entitled to an increased rate of pension if in need of 
regular aid and attendance, or, if not rated as being in need 
of regular aid and attendance, have a disability rated as 
permanent and total together with independent disability of 
60 percent or more, or by reason of being permanently 
housebound.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.314(b)(3).

38 C.F.R. § 3.351 sets forth criteria for determining whether 
increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  Aid 
and attendance is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  The veteran will be 
considered in need of regular aid and attendance if he is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to five degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or, 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c).

38 C.F.R. § 3.352 sets out the criteria for determining the 
need for aid and attendance and whether a veteran is 
"permanently bedridden."  Such provides that the following 
will be accorded consideration in determining the need for 
regular aid and attendance: inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  38 C.F.R. § 3.352.

It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

The veteran will be found to be permanently housebound by 
reason of his disabilities if he is substantially confined to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has interpreted 38 C.F.R. § 3.352(a) as meaning that 
although all of the enumerated factors need not be met for a 
finding of helplessness, at least one of the factors must be 
found in order to make such a finding.  Turco v. Brown, 9 
Vet. App. 222 (1996),

Determinations regarding special monthly pension are to be 
based on review of the entire evidence of record.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107(b), see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



Factual Background

In March 1998, the veteran was hospitalized at a VA facility 
with diagnoses of pseudodementia, seizure disorder, benign 
prostatic hypertrophy and a left (sic) patella fracture.  The 
history portion of the hospital report sets out that the 
veteran was 76 years of age and had a history of progressive 
memory loss.  The veteran reported that he no longer drove as 
he feared he would get lost.  He reported that he had no 
problems performing daily functions such as feeding, bathing, 
and dressing himself.  Testing revealed the veteran to be 
performing in the average range of intellectual functioning.  
The physician noted that the veteran's seizure disorder was 
well controlled, without seizure activity.  An old right 
patella fracture was noted, for which the veteran was casted.  

In March 1998, the veteran was examined to determine his need 
for aid and attendance or housebound status.  He was 
accompanied to the examination and attended by his cousin.  
The examiner noted that the veteran was not currently 
hospitalized.  His right leg was still casted at that time 
and the examiner noted that the veteran was unable to walk 
without assistance, and that a walker was required.  The 
examiner did not check whether skilled services or 
institutional care were or were not required.

In October 1998, the veteran presented or a series of VA 
examinations.  In connection with rheumatology examination, 
the veteran reported involvement of his back, knees, 
shoulders and hands.  The veteran reported his history of a 
right leg fracture, casted in the past.  The veteran reported 
using a walker at home but stated that he would rather walk 
at the time of examination without assistance because the 
walker does not help him rise from a seated position.  The 
veteran reported having difficulty reaching things above his 
head or scratching the back of his head.  The examiner also 
noted the veteran's problems walking, and a slow gait.  He 
reported holding railing when climbing stairs due to a fear 
of falling.  The veteran was living by himself, with a friend 
staying with him at some times during the day.  The friend 
cooked for him, because he did not know how to cook.  The 
veteran reported dressing, bathing and feeding himself, 
sometimes requiring assistance to put on his shoes.  The 
veteran also complained of memory problems and increased 
urination.  The impression was rheumatoid arthritis in a 
moderate-to-severe condition resulting in a decreased range 
of right knee, right shoulder and bilateral elbow motion.  
The examiner opined that the use of a cane would be 
beneficial to the veteran.  The examiner opined that despite 
the veteran's report of being able to feed, dress and bath 
himself, "I feel that he has mild to moderate limitation 
aggravating his situation occasionally."  

The report of general medical examination, dated in October 
1998, notes that the veteran reported having trouble cleaning 
the trailer in which he lived.  He reported eating out of 
cans and stated that he could probably use "Meals on 
Wheels."  The examiner also noted that the veteran was slow 
moving.  The examiner opined that the veteran was restricted 
physically and not able to work.  The examiner stated that 
the veteran had memory problems and seemed to be in need of 
ongoing help with housework and homemaker service and perhaps 
even "Meals on Wheels."  The examiner expressed concern 
that the veteran had the mental wherewithal to correctly take 
his medications and suggested a personal care situation, 
which the veteran "flatly vetoed."  

In October 1998, the mental disorders examiner noted that the 
veteran did not remember what he ate the day before.  The 
veteran stated that he did take his medication.  He reported 
that he had a friend who helped him take care of housework 
and brought him food.  He also reported that he did not drive 
due to seizures.  He was oriented and coherent to 
examination, although his fund of information was impaired.  
He was judged competent for VA purposes.  The examiner stated 
that due to the veteran's difficulty naming and remembering 
his medications he was eligible for aid and attendance and 
housebound status.  

In October 1998, a neurologic examination was also conducted.  
The veteran reported that he did not recall having seizures 
in the last five-to-six years.  He was oriented times 2 1/2 
during examination, having difficulty with object recall and 
orientation.  He had no difficulty with tandem gait.  The 
examiner noted that the veteran's seizure disorder was well 
controlled and there had been no growth in his meningioma.  


Analysis

There is no evidence showing that the veteran is blind or 
nearly blind, or that he is confined to a nursing home.  38 
C.F.R 3.351(c)(1), (2).  The medical reports of record 
include the veteran's own statements as to his continued 
ability to feed, dress, bathe and to attend to the wants of 
nature.  However, medical professionals have noted that the 
veteran has a friend who brings him food and have opined that 
he would benefit from Meals on Wheels.  Professionals have 
noted that the veteran does little in the way of 
housekeeping, that he has reported requiring assistance at 
times with his shoes; and that he would benefit from the use 
of a cane for ambulation.  Also noted is the veteran's 
inability to drive.  Moreover, physicians have noted the 
veteran's problems due to dementia and have questioned the 
veteran's ability to remember to take his medications 
correctly.  The October 1998 VA examination reports include 
opinions that the veteran's daily functioning is impaired and 
that he requires aid and attendance.  

In sum, the competent evidence shows that the veteran's 
disabilities result in a combination of physical and mental 
impairment such that he requires regular aid and attendance 
to ensure that his daily needs, to include his nutrition, 
cleanliness and medical regimen, are met.

Since this decision grants entitlement to special monthly 
pension based on the need for regular aid and attendance, the 
issue of entitlement to special monthly pension on account of 
being housebound is deemed moot.  The housebound benefit is a 
lesser benefit than the aid and attendance benefit granted in 
this decision.  38 C.F.R. § 3.351(d).



ORDER

Entitlement to special monthly pension, based on the need for 
aid and attendance, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

